COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bumgardner and Humphreys


WORLD COLOR RETAIL AND
 INSURANCE COMPANY OF THE STATE
 OF PENNSYLVANIA
                                             MEMORANDUM OPINION*
v.   Record No. 0059-00-4                         PER CURIAM
                                                 MAY 16, 2000
BONNIE MAE PELZER-PUGLIESE


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Dana L. Plunkett; Semmes, Bowen & Semmes,
             P.C., on brief), for appellants.

             (James F. Green; Ashcraft & Gerel, on brief),
             for appellee.


     World Color Retail and its insurer (hereinafter referred to

as "employer") contend that the Workers' Compensation Commission

erred in finding that Bonnie Mae Pelzer-Pugliese (claimant) was

not terminated for cause while on selective employment, and,

therefore, did not forfeit her rights to compensation benefits.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     See Rule 5A:27.

                  When a disabled employee is discharged
             from selective employment, the "inquiry
             focuses on whether the claimant's benefits
             may continue in light of [the] dismissal."
             An employee's workers' compensation benefits

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
          will be permanently forfeited only when the
          employee's dismissal is "justified," the
          same as any other employee who forfeits her
          employment benefits when discharged for a
          "justified" reason.

Eppling v. Schultz Dining Programs, 18 Va. App. 125, 128, 442

S.E.2d 219, 221 (1994) (quoting Richmond Cold Storage Co. v.

Burton, 1 Va. App. 106, 111, 335 S.E.2d 847, 850 (1985)).    "The

reason for the rule is that the wage loss is attributable to the

employee's wrongful act rather than the disability."     Timbrook

v. O'Sullivan Corp., 17 Va. App. 594, 597, 439 S.E.2d 873, 875

(1994).

     An employee's "wrongful act" is the linchpin for a

"justified" discharge--one which warrants forever barring

reinstatement of workers' compensation benefits.   See Eppling,

18 Va. App. at 128-29, 442 S.E.2d at 221-22.   Simply identifying

or assigning "a reason attributable to the employee as the cause

for his or her being discharged" is not sufficient to establish

a forfeiture of benefits.   Id. at 128, 442 S.E.2d at 221.

     In ruling that employer's termination of claimant was not

for "justified cause" such as to warrant a forfeiture of

benefits, the commission found as follows:

               The claimant testified that she
          requested, to no avail, a repeat drug
          screen, because of what she believed to be a
          risk of a false positive based on her use of
          prescription drugs for her injury. She also
          adamantly denied any use of drugs or alcohol
          between the time of her injury and the drug
          screen. There was no evidence of any drug
          use other than the results of the drug

                               - 2 -
           screen. The results of the drug screen,
           however, were introduced by the employer
           through the claimant, who was unable to
           attest to their veracity or authenticity.
           The deputy commissioner also specifically
           found that the claimant's denial of drug use
           was credible. Accordingly, we find that the
           claimant's termination was not for
           "justified cause" such that her compensation
           benefits should be forfeited.

(Footnote omitted.)

     The commission's findings involve mixed questions of law

and fact reviewable on appeal.     See Helmick v. Economic

Development Corp., 14 Va. App. 853, 855, 421 S.E.2d 23, 24

(1992).   However, we are bound by the commission's underlying

findings of fact if credible evidence supports them.

     Claimant's testimony and the testimony of her co-worker,

Kevin O'Connor, provide credible evidence to support the

commission's findings.   As fact finder, the commission was

entitled to conclude that claimant's testimony regarding her

requests for a repeat test and her denial of any drug or alcohol

use was credible.   In addition, in light of the lack of any

evidence attesting to the veracity or authenticity of the drug

screen, the commission was entitled to give little probative

weight to the results of the drug screen.    Based upon the

commission's factual findings, it could reasonably conclude that

claimant was not terminated for a justified cause as required




                                 - 3 -
for a termination of benefits.    Accordingly, we affirm the

commission's decision.

                                                          Affirmed.




                                 - 4 -